Schneider, J.,
concurring. Were it not for the fact that no election would be held on May 2, 1967, in the great majority of the polling precincts of the state but for the submission of the two proposed constitutional amendments, I would have preferred to hold it at this late date (Amended Substitute House Joint Resolution 22 [submitting Issue No. 1] was finally passed by the House of Representatives on March 1, 1967. This action was not filed until April 5,1967, and not then until after numerous similar actions, which had been filed in various Courts of Common Pleas throughout the state commencing as early as March 18, 1967, were stayed by a writ of prohibition [State, ex rel. Saxbe, Atty. Genl., v. Petree et al., Judges, April 4, 1967] issuing from this Court) as to all of the issues raised herein that the case of State, ex rel. Shriver, County Engr., v. Hayes, 148 Ohio St. 681, is controlling, and, as stated in the second paragraph of the syllabus thereof, “ [a]n election contest is the specific remedy provided by statute for the correction of all *153errors, frauds and mistakes which may occur in an election.” That rule was reaffirmed by sis of the then members of this court in State, ex rel. Commissioners of Sinking Fund, v. Brown, Secy. of State, 167 Ohio St. 71.
However, I concur with the Chief Justice in denying the writ for the reasons stated by him as to the propriety of the election and of the form of the proposed amendment to Article VIII as containing one amendment.